Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 1 of 29 PagelD 248

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

SEAN GIBSON,
Plaintiff,

V. Case No. 8:20-cv-2992-KKM-SPF

CHRISTOPHER NOCCO, JEFFREY
HARRINGTON, CLINT MILLER,
JAMES MALLO, and MICHAEL SHOUP,

Defendants.

/

ORDER

Plaintiff Sean Gibson resigned from the Pasco County Sheriffs Office and now
brings constitutional and Racketeer Influenced and Corrupt Organizations Act (RICO)
claims against his former supervisors. His efforts to transform his commonplace
employment disputes into RICO and constitutional ones are unsuccessful. Instead,
Gibson’s amended complaint comprises a shotgun pleading and, even for the identifiable
claims, fails to state a claim upon which relief can be granted. As a result, the Court grants
Defendants’ motion to dismiss (Doc. 19), dismisses Gibson’s amended complaint with

prejudice, and directs the clerk to enter judgment in Defendants’ favor.
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 2 of 29 PagelD 249

I. Procedural History

The history of this litigation is both protracted and procedurally painful, yet with
little advancement on the merits. On April 16, 2019, Christopher J. Squitieri and two other
plaintiffs filed a complaint against fifteen defendants, all of whom were current or former
employees of the Pasco County Sheriffs Office (“Squitieri litigation”), alleging a civil
RICO and state law claim. See Squitieri v. Nocco, 8:19-cv-0906-KKM-AAS. A couple
months later, an amended complaint was filed in the case; it named twenty plaintiffs—
including Gibson—and forty-five defendants. After receiving leave from the Court (at that
time, the case was before the Honorable Charlene Honeywell), the Squitieri litigation
plaintiffs filed a second amended complaint on August 7, 2019. Defendants moved to
dismiss plaintiffs’ second amended complaint less than a week later. During a hearing on
defendants’ motion to dismiss, Judge Honeywell step-by-step explained the deficiencies
remaining in the plaintiffs’ pleading and orally granted-in-part defendants’ motion to
dismiss the second amended complaint and directed plaintiffs to file a third amended
complaint that complied with the Federal Rules of Civil Procedure. The Squitieri litigation
plaintiffs filed a third amended complaint, which defendants again moved to dismiss.

After entering an order to show cause and considering plaintiffs’ response, Judge
Honeywell severed the Squitieri litigation claims and ordered plaintiffs to pursue their

claims in separate actions against the appropriate defendants by December 16, 2020.
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 3 of 29 PagelD 250

Gibson initiated this action by filing a complaint against Defendants Christopher
Nocco, Jeffrey Harrington, Clint Miller, James Mallo, and Michael Shoup. (Doc. 1.)
Gibson then filed an amended complaint on February 19, 2021, alleging a civil RICO
claim (Count I) and various constitutional violations (Count IT). (Doc. 15.) Defendants
move to dismiss the amended complaint as a shotgun pleading and for failure to state a
claim upon which relief could be granted under Federal Rule of Civil Procedure 12(b)(6).
(Doc. 19.) Gibson opposes the motion to dismiss (Doc. 23), and the Court stayed discovery
pending the resolution of the motion to dismiss (Doc. 24).

II. ‘Factual Background

Gibson’s amended complaint recounts several events leading up to the end of
Gibson’s employment with the Sheriffs Office, most of which can be connected to the
complaint’s claims only by several inferential steps. For example, Gibson left the Pasco
County Sherriffs office around 2011 and joined the Tampa Police Department—when he
returned to the Sheriff's Office in 2012, Defendant Mallow “was displeased . . . simply
because he did not like officers working at Tampa Police Department.” (Doc. 15 at 4 24—
25.) It is not apparent what relevance this allegation has to either Gibson’s RICO claim or
his claims for various constitutional violations.

Between November 2014 and November 2015, six “Internal Affairs Complaints”

were filed against Gibson. (Doc. 15 at 4 27-32.) The first complaint was filed against
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 4 of 29 PagelD 251

Gibson for “defending the legalization of medical marijuana on Facebook” and was
accompanied by a “letter of reprimand.” (Id. at 4 27.) The next complaint was filed against
him for “conduct unbecoming’ after he made the comment, “Screw the State Attorney’s
Office’ on Facebook while advocating for body-cams,” again accompanied by a reprimand.
(Id. at § 28.) The third complaint was filed against Gibson for allegedly refusing to amend
a report that Defendant Shoup accused Gibson of falsifying, “even though the report shows
it was approved by Defendant [Shoup].” (Id. at § 29.) Gibson claims the “Complaint was
not sustained.” (Id.) Another complaint was filed against Gibson for turning in a
“concealed weapon or firearm license . . . permit late.” (Id. at § 30.) A fifth complaint was
filed against Gibson for extra and off-duty employment, although Gibson claims to have
only attended one meeting with the employer “without signing a contract or paperwork.”
(Id. at § 31.) The final complaint filed against Gibson alleged “Careless Disregard” and
the first five complaints were combined into one, “accusing him of never following orders.”
(Id. at | 32.)

In his amended complaint, Gibson also describes the “Intelligence Led Policing”
program that the Sheriff's Office had implemented. Gibson alleges the ILP program is
unconstitutional, “targets those deemed to be ‘prolific offenders,” and instructs law

enforcement “to focus [their] efforts on those criminals who [they] have reason to believe

are frequent or prolific offenders.” (Id. at 44 19, 21.) “The major problem with the ILP
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 5 of 29 PagelD 252

practices,” Gibson alleges, is that they rest on the notion that “[s]peed is critical to success
and bureaucratic processes that delay implementation must be overcome”—even if those

D

“bureaucratic processes” “are the fundamental constitutional considerations of ‘probable
cause’ and the many other constitutional protections that apply to all citizens in a free
society.” (Id. at § 20.) And Defendants were “unhappy” that Gibson kept too busy to do
ILP work and “never gave out code enforcement violations, . . . a tool used against [those]
targeted by the ILP customs.” (Id. at § 26.) When Gibson did not “play[] along” and
“enforc[e] the unconstitutional dimensions and components of the ILP Program against
innocent citizens of Pasco County,” Defendants retaliated against him with the above-
described “baseless internal departmental investigation intended to ruin [his] career.” (Id.
at 4 22, 23.)
III. Analysis
a. Shotgun Pleading

Defendants first argue that the amended complaint should be dismissed as an

impermissible shotgun pleading. (Doc. 19 at 4.) The Court concurs.
i. Legal Standard
A shotgun pleading is any pleading which “fail[s] to one degree or another . . . to

give the defendants adequate notice of the claims against them and the grounds upon which

each claim rests.” Weiland v. Palm Beach Cnty. Sheriffs Off, 792 F.3d 1313, 1323 (11th
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 6 of 29 PagelD 253

Cir. 2015). Although shotgun pleadings can take many forms, the Eleventh Circuit has
identified four “rough types” or categories of shotgun complaints. Id. at 1321-23. First, the
most common type contains “multiple counts where each count adopts the allegations of
all preceding counts, causing each successive count to carry all that came before and the last
count to be a combination of the entire complaint.” Id. at 1321 (footnote omitted). The
second type of shotgun pleading is “replete with conclusory, vague, and immaterial facts
not obviously connected to any particular cause of action.” Id. at 1321-22 (footnote
omitted). “The third type of shotgun pleading is one that commits the sin of not separating
into a different count each cause of action or claim for relief.” Id. at 1322-23 (footnote
omitted). “Fourth, and finally, there is the relatively rare sin of asserting multiple claims
against multiple defendants without specifying which of the defendants are responsible for
which acts or omissions, or which of the defendants the claim is brought against.” Id.
(footnote omitted). “The unifying characteristic of all types of shotgun pleadings is that
they fail . . . to give the defendants adequate notice of the claims against them and the
grounds upon which each claim rests.” Id. (footnote omitted). And they violate the Federal
Rules of Civil Procedure, most notably Rules 8 and 10.
ii. Analysis
Defendants argue that Gibson’s amended complaint commits the venial sin of being

“replete with “conclusory, vague, and immaterial facts obviously not connected to any
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 7 of 29 PagelD 254

particular cause of action’ and otherwise fails to advise defendants of the claims asserted
against them.” (Doc. 18 at 5 (citation omitted).) The Court generally agrees, but also finds
that the amended complaint makes the mortal mistake of not separating each claim for
relief into a different count. Gibson received notice of these pleading deficiencies once the
amended complaint! was filed in the Squitieri litigation in 2019. Indeed, at a hearing on
the defendants’ motion to dismiss the second amended complaint in the Squitieri litigation,
Gibson’s attorney, the same counsel as in the Squitieri litigation and in this case and the
signatory of Gibson’s amended complaint here, admitted that the second amended
complaint was “poorly drafted.” Squitieri v. Nocco, 8:19-cv-0906-KKM-AAS, (Doc. 171
at 7). In the same hearing, Judge Honeywell opined that “the complaint [was] so poorly
drafted” that she could not “even get to the merits of it” and that the amended complaint
was “absolutely” a “shotgun pleading”; “there [was] no mistake about it.” (Id. at 6, 8.)
Despite these judicial warnings and multiple motions to dismiss in the Squitieri litigation
that highlighted the complaints’ shortfalls, the deficiencies remained in Gibson’s three
Squitieri litigation complaints and two complaints in this case. Rather than correct the
deficiencies, Gibson persisted in submitting poorly drafted pleadings by copying and

pasting numerous paragraphs from previous iterations of the Squitieri litigation complaints

 

' Gibson joined as a plaintiff in the amended complaint filed in the Squitieri litigation.

7
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 8 of 29 PagelD 255

and his first complaint in this case into his amended complaint that is now before the
Court.

To begin, Gibson’s amended complaint is plagued with immaterial and seemingly
irrelevant allegations that do not obviously connect to any particular claim for relief. See
Barmapov v. Amuial, 986 F.3d 1321, 1325 (11th Cir. 2021) (explaining that a complaint
was undoubtably a shotgun pleading where it was “rife with immaterial factual
allegations”). Count I of the amended complaint (the RICO claim) opens with Gibson
“re-alleg[ing] and re-incorporat[ing]” all of the preceding paragraphs in the complaint
(paragraphs 1-35)—including the sections on jurisdiction and venue, the parties, and the
general allegations. (Doc. 15 at 4 36.) He makes the same mistake in Count II of his
complaint (various constitutional violations), “re-allegling] and re-incorporat[ing]”
paragraphs 1-35 of the amended complaint—leaving Defendants and the Court to puzzle
over which allegations connect to the RICO claim or the constitutional violations. (Id. at
q 42.)

Attempting to construe which allegations connect to each claim proves an especially
difficult task here where Gibson includes many allegations that do not obviously relate to
any claim in the amended complaint. For example, Gibson alleges—without explanation

of its relevance or consequence—that Defendant Mallo was displeased when Gibson

returned to the Sheriffs Office. (Id. at 4 25.) Gibson also claims that the Defendants were
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 9 of 29 PagelD 256

“unhappy” because Gibson did not actively participate in the ILP program—but he fails to
explain how their unhappiness is relevant to any claim. Is claiming their displeasure simply
another method of re-alleging that the defendants “retaliated against the Plaintiff with
baseless internal departmental investigations” for his failure to “cooperat[e]” in enforcing
the ILP program? (Doc. 15 at § 23.) The relevance of several of the Internal Affairs
Complaints—such as the complaint filed for turning in evidence late, meeting with another
employer, or for “Careless Disregard”—to Gibson’s claims is difficult to trace. Although
Gibson elsewhere in the complaint calls all of the Internal Affairs Complaints “fraudulent”
and “baseless,” he does not give the Court any reason to doubt their validity. See Ashcroft
v. Igbal, 556 U.S. 662, 681 (2009) (noting that conclusory allegations are not entitled “to
the presumption of truth”). Without any explanation of these complaints’ relevance from
Gibson, the Court is at a loss for how they relate to either his RICO or constitutional
claims.

In short, many allegations in Gibson’s amended complaint appear to be immaterial
or irrelevant to his claims, leaving Defendants to speculate about the grounds on which
Gibson’s claims rest. See Weiland, 792 F.3d at 1323 (“The unifying characteristic of all
types of shotgun pleadings is that they fail . . . to give the defendants adequate notice of
the claims against them and the grounds upon which each claim rests.”). And Gibson’s

opposition to Defendants’ motion to dismiss (Doc. 23) fails to provide the much-needed
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 10 of 29 PagelD 257

explanation and clarity, leaving the Court and Defendants unsure of which allegations are
intended to support which claims for relief. See Weiland, 792 F.3d at 1325.

Further, Count II improperly lumps together a variety of constitutional violations.
(See Doc. 15 at 44 42-47.) Gibson alleges that “Defendants, in their official capacities,
punished [Gibson] for exercising his First Amendment rights,” (id. at § 44); that
Defendant Nocco took “a valuable property right protected by the Constitution” away from
Gibson (his job), (id. at ¥ 45); that Defendants “denied [Gibson] equal protection of the
law,” (id. at § 46); and that Defendants’ conduct “constitutes an unlawful and unauthorized
taking of [Gibson’s] job via forced resignation, his ‘private property, without just
compensation, without due process of law, and without a public purpose, in violation of
the [Fifth] Amendment,” (id.). In the six paragraphs that comprise Count I, Gibson
appears to allege violations of his First, Fifth, and Fourteenth Amendment rights. (See id.
at ¥§ 42-47.) Of course, his earlier allegation in the amended complaint listed “the Fourth,
Fifth, and Fourteenth Amendment[s].” (See id. at § 2 (without mentioning the First
Amendment).) “[WJhere a plaintiff asserts multiple claims for relief, a properly drafted
pleading ‘will present each claim for relief in a separate count.” Marlborough Holdings
Grp., Ltd. v. Azimut-Benetti, Spa, Platinum Yacht Collection No. Two, Inc., 505 F.
App’x 899, 907 (11th Cir. 2013) (quoting Anderson v. Dist. Bd. of Trs. of Cent. Fla.

Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996)). The failure to separate each claim for

10
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 11 of 29 PagelD 258

relief into a different count, as required by Rule 10(b), is a hallmark of a shotgun pleading
and makes it “virtually impossible to know which allegations of fact are intended to support
which claim(s) for relief.” Anderson, 77 F.3d at 366; see Barmapov, 986 F.3d at 1325.
Accordingly, the Court dismisses Gibson’s amended complaint as an impermissible
shotgun pleading.
b. Failure to State a Claim under Rule 12(b)(6)

In the alternative, Defendants argue that Gibson’s claims—the civil RICO claim
and constitutional claims—fail to state a claim upon which relief may be granted. (Doc. 19
at 7-23.) Again, the Court agrees.

i. Legal Standard

To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient facts
to state a claim that is “plausible on its face.” Iqbal, 556 U.S. at 678 (citation omitted). A
claim is plausible on its face when a plaintiff “pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Id. “[A] plaintiffs obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief requires
more than labels and conclusions, and a formulaic recitation of the elements of a cause of
action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration
in original) (citations omitted). “Factual allegations must be enough to raise a right to relief

above the speculative level... .” Id.

11
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 12 of 29 PagelD 259

When considering the motion, the court accepts all factual allegations of the
complaint as true and construes them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008) (citation omitted). Courts should limit
their “consideration to the well-pleaded factual allegations, documents central to or

referenced in the complaint, and matters judicially noticed.” La Grasta v. First Union Sec.,
Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citations omitted).

ii. RICO Claim

1. Legal Standard

The Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.
§§ 1961-1968, provides a private right of action for treble damages to “[a]ny person injured
in his business or property by reason of a violation” of the Act’s criminal prohibitions.
§ 1964(c); Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 641 (2008). To state a
prima facie civil RICO claim under § 1964(c), a plaintiff must establish “three essential
elements: first, that the defendant[s] committed a pattern of RICO predicate acts under
18 U.S.C. § 1962; second, that the plaintiff suffered injury to business or property; and,
finally, that the defendant[s’] racketeering activity proximately caused the injury.” Simpson
v. Sanderson Farms, Inc., 744 F.3d 702, 705 (11th Cir. 2014) (citations and punctuation
omitted). Failing to adequately plead any one of these elements warrants dismissal of the

plaintiffs complaint for failure to state a claim upon which relief may be granted. See

Cisneros v. Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020). Because Gibson failed to
12
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 13 of 29 PagelD 260

plead factual allegations to establish the requisite predicate acts of racketeering activity or
a pattern of racketeering activity, the Court dismisses Gibson’s amended complaint for

failing to state a claim.

2. Analysis

a. Gibson fails to plead any predicate acts under 18
U.S.C. § 1961(1).

An act of racketeering activity, commonly known as a “predicate act,” is statutorily
defined and includes a long list of state and federal crimes. See 18 U.S.C. § 1961(1).
Gibson alleges that Defendants have “engaged in a pattern and practice, through the Pasco
[County] Sheriffs Office, of engaging in ‘racketeering activity” through the following
predicate acts’: (1) extortion as defined by state law under § 1961(1)(A); (2) mail fraud
under 18 U.S.C. § 1341; (3) wire fraud under 18 U.S.C. § 1343; (4) theft or embezzlement

from an employee benefit plan in violation of § 664 and section 836.05, Florida Statutes;?

 

* In the first paragraph of his general allegations, Gibson alleges that Defendants engaged in racketeering
activity through (1) retaliating against a witness, victim, or informant under 18 U.S.C. § 1513(e) and (2)
tampering with a witness, victim, or informant under § 1512(b). (Doc. 15 at § 13.) But Gibson fails to
mention these alleged predicate acts anywhere else in his complaint, including his RICO count. In the
absence of any additional factual allegations to support these alleged predicate acts, Gibson fails to properly
plead them.

* Gibson also alleges that Defendants violated Florida’s RICO statute. But in pleading his state law claim,
Gibson only cites to section 895.02(8)(b), Florida Statutes—the Florida criminal RICO statute. Not only
is this state law claim insufficiently pleaded, section 895.05(6) limits the relief available for a private person
to injunctive relief. See Johnson Enters. of Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290, 1302 n.18
(11th Cir. 1998) (explaining that section 895.05(6) of the Florida criminal RICO statute “allows a private
plaintiff to bring a civil suit for equitable relief only”). Because Gibson is no longer an employee of the
Pasco County Sheriff's Office and has alleged no threat of future injury, he lacks standing to seek injunctive
relief under Florida law. See, e.g., Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 364 (2011) (noting that
plaintiffs who were former employees no longer employed by the defendant “lack[ed] standing to seek
injunctive or declaratory relief against its employment practices”); Drayton v. W. Auto Supply Co., No. 01-

13
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 14 of 29 PagelD 261

and (5) tampering with, harassed, or retaliated against a witness, victim, or informant under
Florida statutes §§ 837, 914.22, and 914.23 (Doc. 15 at 44 13, 37-41.) “A plaintiff must
put forward enough facts with respect to each predicate act to make it independently
indictable as a crime.” Cisneros, 972 F.3d at 1215.

In addition to the basic pleading standards, Gibson must meet the heightened
pleading requirements of Rule 9(b) when alleging predicate acts of fraud. See Ambrosia
Coal & Constr. Co. v. Pages Morales, 482 F.3d 1309, 1316 (11th Cir. 2007) (“Civil RICO
claims, which are essentially a certain breed of fraud claims, must be pled with an increased
level of specificity.” (citation omitted)); Brooks v. Blue Cross & Blue Shield of Fla., Inc.,
116 F.3d 1364, 1380 (11th Cir. 1997) (explaining that “the Plaintiffs would be required to
replead their RICO claims with the specificity required in Federal Rule of Civil Procedure
9(b)”). “To satisfy the Rule 9(b) standard, RICO complaints must allege: (1) the precise
statements, documents, or misrepresentations made; (2) the time and place of and person

responsible for the statement; (3) the content and manner in which the statements misled

 

10415, 2002 WL 32508918, at *4 (11th Cir. Mar. 11, 2002) (“[T]his Court has held that former employees
who submit no fact that they will be discriminated against in the future lack standing to seek an injunction.”
(alteration in original) (citing Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1007 (11th Cir. 1997))).
Although Gibson argues in his response to Defendants’ motion to dismiss that “[t]he injunctive relief
requested under [Florida law] is the correction of the false Internal Affairs reports that continue to damage
[Gibson] by damaging his reputation and ability to find a job in law enforcement” and that he does not
seek an injunction based on “employment practices” (Doc. 23 at 4), this argument fails. Gibson does not
mention injunctive relief anywhere in his amended complaint (see Doc. 15), much less allege facts sufficient
to plead the elements entitling him to such relief. Further, neither his amended complaint (see Doc. 15)
nor his response (see Doc. 23) contain allegations explaining how an injunction could provide the relief he
seeks (correcting an internal affairs report) or explaining how this relief is connected to any racketeering
activity, as required under Florida’s criminal RICO statute.

14
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 15 of 29 PagelD 262

the Plaintiffs; and (4) what the Defendants gained by the alleged fraud.” Ambrosia Coal
& Constr. Co., 482 F.3d at 1316-17.
Gibson fails to meet this heightened standard and consequently fails to sufficiently

plead any of these predicate acts for the reasons discussed below.

i. Gibson fails to plead predicate acts under 18
U.S.C. § 1961(1)(a).

In his amended complaint, Gibson alleges that Defendants engaged in the
racketeering activity of extortion under 18 U.S.C. § 1961(1)(A) by “threatening that if
[Gibson] refused to resign immediately he would lose his vacation and sick leave pay.”
(Doc. 15 at 4 33, 40.) Defendants respond that Gibson’s amended complaint “is devoid
of any allegations which would meet the required elements of an extortion claim.” (Doc.
19 at 15.) The Court agrees.

Section 1961(1)(A) defines “racketeering” activity as “any act or threat involving . . .
extortion . . . which is chargeable under State law and punishable by imprisonment for
more than one year....” § 1961(1)(A). Section 836.05, Florida Statutes, in turn,
criminalizes extortion, stating that whoever “maliciously threatens to accuse another of any
crime or offense, or by such communication maliciously threatens an injury to the person,
property or reputation of another, or maliciously threatens to expose another to disgrace,
or to expose any secret affecting another, or to impute any deformity or lack of chastity to

another, with intent thereby to extort money or any pecuniary advantage whatsoever, or

15
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 16 of 29 PagelD 263

with intent to compel the person so threatened, or any other person, to do any act or refrain
from doing any act against his or her will, shall be guilty of a” second-degree felony.
Florida’s “extortion statute prohibits only those utterances or communications which
constitute malicious threats to do injury to another’s person, reputation, or property.”
Carricarte v. State, 384 So. 2d 1261, 1263 (Fla. 1980). And “the threats must be made with
the intent to extort money or the intent to compel another to act or refrain from acting
against his will.” Id.

Gibson’s statement that Defendants engaged in extortion by “extort[ing Gibson] to
resign,” (Doc. 15 at ¥ 40), is conclusory. Gibson does not allege any facts that would make
it plausible that Defendants threatened him, including what “utterances or
communications” constituted the alleged threat or how the threat was malicious. Although
Gibson frames the Internal Affairs Complaints as being brought against him when he was
told to resign, no facts—other than a conclusory allegation that the complaints were
fraudulent—are alleged that would transform this direction into a “malicious” threat.
Without any supporting factual allegations, Gibson’s amended complaint falls short of
putting “forward enough facts . . . to make [the extortion claim] independently indictable

as a crime,” Cisneros, 972 F.3d at 1215, meaning it is insufficient to state a predicate act,

see Ashcroft, 556 U.S. at 678.

16
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 17 of 29 PagelD 264

ii. Gibson fails to plead predicate acts under 18
U.S.C. §§ 1341 and 1343.

Gibson alleges that the defendants violated 18 U.S.C. §§ 1341 and 1343 by
committing mail and wire fraud when they created “false Internal Affairs Complaints . . .
and pursued [them] as a scheme, under false and fraudulent pretenses, to harass [Gibson]
to force him to resign or create grounds for a dismissal” and then transmitted those
complaints “either by mail or electronic means.” (Doc. 15 at 44 37-38.) Defendants argue
that Gibson’s claims “fall[] woefully short of establishing mail or wire fraud.” (Doc. 19 at
15.) Defendants are correct.

To establish liability under the federal mail and wire fraud statutes, a plaintiff must
prove: “(1) that defendants knowingly devised or participated in a scheme to defraud
plaintiffs, (2) that they did so willingly with an intent to defraud, and (3) that the
defendants used the U.S. mails or the interstate wires for the purpose of executing the
scheme.” Langford v. Rite Aid of Alabama, Inc., 231 F.3d 1308, 1312 (11th Cir. 2000)
(citation omitted). Although “defraud” is not defined in the statute,* falsehood is at least
required. See Neder v. United States, 527 U.S. 1, 25 (1999) (interpreting the mail and wire
fraud statutes to require that the falsehood in the scheme to defraud be material). Even

cases that appear to require less than a blatant falsehood still require that the “scheme [be]

 

*18 U.S.C. § 1346 technically defines “scheme or artifice to defraud,” but only insofar as it notes that this
phrase “includes a scheme or artifice to deprive another of the intangible right of honest services.”
Further, the range of “intangible right[s] of honest services” that this definition reaches has been cabined

to only bribery and kickback schemes. See Skilling v. United States, 561 U.S. 358, 411 (2010).
17
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 18 of 29 PagelD 265

reasonably calculated to deceive persons of ordinary prudence and comprehension.” Blachly
v. United States, 380 F.2d 665, 671 (5th Cir. 1967). Here, Gibson’s complaint fails to
sufficiently allege any falsehood or that the scheme was “calculated to deceive” him.
Lacking either of these, Gibson fails to allege any scheme or intent to defraud.

First, Gibson has failed to provide any facts that show how the Internal Affairs
Complaints—the purportedly fraudulent documents transmitted by mail or wire—were
false. As the defendants argue, it even appears that Gibson, except for one complaint,
“concedes to the conduct allegedly underlying each [Internal Affairs] investigation.” (Doc.
19 at 14.) Gibson notes two complaints filed against him for comments made on Facebook,
a complaint filed against him for being late in turning in evidence, a complaint filed against
him for meeting with another employer, and a complaint for “[c]areless [d]isregard.” (Doc
15 at J 27, 28, 30, 31, and 32.) But in none of these paragraphs does he dispute the bases
of the complaints, except for claiming that in the meeting with the external employer he
did not “sign[] a contract or paperwork.” (Doc. 15 at 4 31.) And by noting this dispute as
to how much happened at the meeting with the other employer, Gibson suggests through
his silence that he does not dispute the bases for the other complaints. If Gibson wanted
to instead argue that some of these complaints were not false but defrauded him by

deceiving him, the argument would lack coherence—absent an allegation that he has

18
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 19 of 29 PagelD 266

difficulty remembering his past, the Court will not assume that the Defendants are able to
deceive Gibson about Gibson’s own conduct.

Finally, the complaint notes one Internal Affairs Complaint filed against Gibson
based upon an accusation against Gibson from Defendant Shoup. (Doc. 15 at 4 29.) If
plain language were to be stretched to its limit to favor Gibson, this might allege that the
Internal Affairs Complaint was based on false information. Fair enough. But Gibson has
still not alleged how this fraudulent complaint—barely alleged to be false—was used in the
United States mails or wires. The only statement about the mail or wires were that the
documents were “transmitted either by mail or electronic means.” Gibson fails to allege any
specifics as to what wires or mail was used. Was this complaint mailed from one office to
another? Was the complaint transmitted over a wire, uploaded to the internet, or sent by
fax? The allegation that the document was “transmitted either by mail or electronic means”
is a mere conclusory legal claim that is not entitled to the presumption of truth. Iqbal, 556
U.S. at 681. And of course, there are no allegations of what “money or property” the
Defendants obtained from Gibson through this alleged fraudulent complaint.

Gibson’s allegations of mail and wire fraud are conclusory regarding any falsehood
or fraudulent scheme, appear at times to concede the accuracy of the Internal Affairs

Complaints, and only state a legal conclusion that the United States mail or wires were

19
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 20 of 29 PagelD 267

involved. These bare allegations are insufficient to allege fraud as a predicate act for RICO

liability, especially under Rule 9(b)’s heightened standard for pleading fraud.

iii. Gibson fails to plead predicate acts under 18
U.S.C. § 664.

In his amended complaint, Gibson alleges that Defendants “conspired to violate 18
US.C. § 664. — Theft or embezzlement from [an] employee benefit plan.” (Doc. 15 at
{ 39.) Section 664 provides that: “[a]ny person who embezzles, steals, or unlawfully and
willfully abstracts or converts to his own use or to the use of another, any of the moneys,
funds, securities, premiums, credits, property, or other assets of any employee welfare
benefit plan or employee pension benefit plan, or of any fund connected therewith, shall
be fined under this title, or imprisoned not more than five years, or both.” The statute
further clarifies that only embezzlement from benefit plans subject to title I of the
Employee Retirement Income Security Act of 1974 (ERISA) count for § 664.

Put simply, Gibson’s amended complaint does not contain any allegations to
support this predicate act. (See generally Doc. 15.) Although Gibson argues that
Defendants forced him to resign or “he would lose his vacation and sick leave pay,” this
single conclusory allegation falls woefully short of sufficiently stating a claim under Section
664. (Id. at ¢ 42.)

Even if Gibson had alleged facts that show the defendants sought to embezzle

Gibson’s sick leave and vacation pay, the defendants correctly point out that Gibson has

20
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 21 of 29 PagelD 268

not alleged that his sick leave and vacation pay are part of benefit plans subject to ERISA.
(Doc. 19 at 16.) The Defendants instead claim that the Sheriffs Office participates in the
Florida Retirement System, which is not subject to ERISA. (Id.) According to the
Defendants, the Florida Retirement System is a government plan and “government
plan[s],” which are “plan[s] established . . . by the government of any State or political
subdivision thereof,” 29 U.S.C. § 1002(32), are expressly excepted from ERISA,
§ 1003(b)(1).

Gibson provides only a single conclusory allegation regarding his embezzlement
claim. More than that, he fails to identify how his sick pay and vacation time were part of
a benefit plan subject to ERISA or provide any response to the Defendants’ claims that the

Sheriffs Office’s benefit plan is a government plan. Gibson unsuccessfully alleges a

predicate act for RICO through § 664.

b. Gibson fails to sufficiently allege that Defendants

committed a pattern of racketeering activity.

Essential to any RICO claim is the basic requirement of establishing a pattern of
racketeering activity. Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1264 (11th Cir.
2004). “To successfully allege a pattern of racketeering activity, [a] plaintiff[] must charge
that: (1) the defendants committed two or more predicate acts within a ten-year time span;
(2) the predicate acts were related to one another; and (3) the predicate acts demonstrated

criminal conduct of a continuing nature.” Id. at 1264. To prove “a ‘pattern of racketeering

21
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 22 of 29 PagelD 269

activity it is not sufficient to simply establish two isolated predicate acts.” Id. “RICO
targets ongoing criminal activity, rather than sporadic, isolated criminal acts... .” Id.
Even if Gibson had adequately pleaded any predicate acts (he hasn’t), he fails to
establish that his predicate acts constitute a pattern of racketeering activity.” Indeed, the
Court cannot identify two alleged instances of any criminal activity—much less the pattern
required by a RICO claim—in Gibson’s amended complaint. Accordingly, Gibson cannot
establish the “pattern of racketeering activity” element for his civil RICO claim. See

Jackson, 372 F.3d at 1264.

c. Gibson fails to sufficiently plead violations of

sections 837, 914.22, and 914.23 of Florida Statutes.

Gibson alleges that the Defendants “engaged in threats or extortion in violation of
... Fla Stat. § 837[ and] violated Fla. Stat. § 914.22 and 914.23, relating to tampering
with or harassing a witness, victim, or informant, and retaliation against a witness, victim,
or informant.” (Doc. 15 at § 41.) To start, it is unclear whether Gibson is alleging violations
of these statutes only by way of the federal RICO statute which defines racketeering activity

(and thus predicate acts) as those “chargeable under State Law” or if Gibson means to

 

> A generous reading of the response to the motion to dismiss would be that Gibson alleges that the
implementation of the ILP program itself constituted the predicate acts making up the pattern. (Doc. 23
at 9-12.) But Gibson does not make that allegation in his amended complaint and fails to explain, in both
the operative pleading and response in opposition to the motion to dismiss, how the ILP program
constitutes racketeering activity under 18 U.S.C. § 1962. None of the predicate acts pleaded in Gibson’s
amended complaint relate to the ILP program (or at least the connection is not explained); they all relate
to Gibson’s allegedly falsified Internal Affairs Complaints and extorted resignation. (See generally Doc.
15.) And considering that Gibson does not clearly point to any individual predicate acts—whether related
to the ILP program or not—he cannot show a pattern of racketeering activity.

22
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 23 of 29 PagelD 270

allege these as independent avenues for relief. The Court doubts whether Gibson, as a
private party, is able to bring suit for these violations absent a RICO statute or other civil
enforcement mechanism not alleged here. But under either method, Gibson fails to

sufficiently allege a violation of any of these statutes.

i. Gibson fails to sufficiently plead violations of
any perjury provision in chapter 837 of the
Florida Statutes.

Gibson alleges the “conduct described in the General Allegations . . . shows that the
Defendants . . . violated Fla. Stat. § 837.” (Doc. 15 at ¥ 41.) There are six sections within
chapter 837 of the Florida Statutes which proscribe different forms of perjury, but Gibson
does not specify which section he alleges that the Defendants violated. Sections 837.012,
837.02, and 837.05 require that the false statements be made under oath. Sections 837.05
and 837.055 require that false information be given to a law enforcement officer and relate
to an alleged commission of a crime, a felony investigation, or a missing person
investigation. Gibson has not alleged that the Defendants made any statements under oath
nor that any false information given relates to the commission of a crime or missing person
investigation. These five sections are immediately unavailable to Gibson.

The one remaining provision, 837.06, proscribes “mak[ing] a false statement in
writing with the intent to mislead a public servant in the performance of his or her official
duty.” Gibson does not identify the false statement or the public servant allegedly misled.

If the false statements are the Internal Affairs Complaints, he has not sufficiently alleged

23
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 24 of 29 PagelD 271

their falsity. See supra ITI (b)(ii)(2)(a)(ii). If the false statement is the accusation of Gibson
“of having false information on a report,” (Doc. 15 at 4 29), that allegation fails to allege
the accusation was false or “in writing,” as the statute requires. Straining to determine both
the section allegedly violated and the acts allegedly constituting the violation, the Court

sees nothing. Gibson fails to plead perjury.

ii. Gibson fails to successfully plead violations of
either section 914.22 or section 914.23 of the
Florida Statutes.

Section 914.22 of the Florida Statutes proscribes tampering with a witness or victim
and section 914.23 proscribes retaliating against a witness or victim. Because Gibson fails
to allege any official investigation or proceeding that he attended or testified in or would
testify in, he fails to sufficiently plead either section 914.22 or 914.23.

Section 914.22 of the Florida Statutes proscribes intimidation, threats, or bribery to
induce someone to withhold testimony from an official investigation or proceeding and
harassment that prevents or dissuades someone from attending or testifying in an official
investigation or proceeding. Gibson elsewhere alleges that the Defendants forced him to
resign or face losing his face vacation and sick leave pay. Assuming this sufficiently alleges
a threat or a bribe, Gibson fails to explain how this threat or bribe was done by the
Defendants with the intent to induce Gibson to withhold testimony from an official
investigation or proceeding. See § 914.22(1)(a), Florida Statutes. Moreover, it is not clear

what official investigation or proceeding Gibson would withhold testimony from—

24
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 25 of 29 PagelD 272

Gibson’s complaint does not allege any investigation or proceeding that was impending at
the time of his resignation and in which he would testify.

Gibson also alleges the Defendants violated 914.23 by retaliating against a witness,
victim, or informant. This section proscribes “caus[ing] bodily injury to another person or
damag [ing] the tangible property of another person, or threaten[ing] to do so” as retaliation
for a person’s attendance or testimony in an official proceeding. Section 914.21(4), in turn,
defines “official proceeding” as a proceeding before a judge, court, grand jury, the
legislature, a federal agency authorized by law, or the Commission on Ethics. Gibson does
not allege that he attended or gave testimony in any proceeding before a judge, court, grand
jury, legislature, federal agency, or the Commission on Ethics. His statements on Facebook
or any information he gave in response to the Internal Affairs Complaints fall outside these
enumerated proceedings.

3. RICO Claim Conclusion
Because Gibson fails to adequately allege the existence of any predicate acts or a

pattern of racketeering activity and because the failure to plead any one of these elements

is fatal to a RICO claim, his civil RICO claim fails.

25
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 26 of 29 PagelD 273

iii. Count II: Constitutional Violations

A generous reading of the amended complaint reveals allegations of violations of
Gibson’s constitutional rights under the First, Fifth, and Fourteenth Amendments.® (Doc.
15 at 44 44-47.) But because Gibson does not sufficiently state a claim upon which relief
can be granted, his constitutional claims fail. Specifically, as Defendants argue, “Gibson’s
Amended Complaint fails to allege how his constitutional rights were infringed/implicated
by Defendants’ alleged conduct.” (Doc. 19 at 22.)

As for the First Amendment claim, Gibson alleges that “Defendants, in their official
capacities, punished [Gibson] for exercising his First Amendment rights.” (Doc. 15 at
q 44.) Although Gibson’s amended complaint includes several legal conclusions—e.g., that
Defendants “abridged and restrained [Gibson’s] rights to free speech” and the violation of
Gibson’s First Amendment rights “constitutes an impermissible ‘chilling effect’ on

constitutionally protected speech and expression,” (id. at § 46)—it does not include factual

 

® At the beginning of his amended complaint, Gibson explains that this action arises under the “Fourth,
Fifth, and Fourteenth Amendment|s] to the United States Constitution” and in Count II, he mentions the
First, Fifth and Fourteenth Amendments. (Doc. 15 at F§ 2, 44, 46.) The Fourth Amendment bears no
relationship to any factual allegation in the amended complaint, so the Court assumes it was an error. As
for the Fifth and Fourteenth Amendment claims, Gibson provides only conclusory statements and wholly
fails to support his conclusions with factual allegations. In the penultimate paragraph of Count II of his
amended complaint, Gibson states that Defendants, in their official capacities, “denie[d Gibson] equal
protection of the law in that the Defendants’ conduct was arbitrary, oppressive and capricious and
unreasonably required [Gibson] to submit to controls not imposed on other similarly situated Sheriffs
Deputies” and “constitute[d] an unlawful and unauthorized taking of [Gibson’s] job via forced resignation,
his ‘private property, without just compensation, without due process of law, and without a public purpose,
in violation of the [Fifth] Amendment.” (Doc. 15 at 4 46.) Gibson never includes any other allegations
relating to these constitutional claims. And “[w]hile legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Ashcroft, 556 U.S. at 679.
26
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 27 of 29 PagelD 274

allegations to support his claim. For example, the amended complaint does not identify the
speech that the Defendants allegedly “abridged and restrained.” His Facebook comments
about medical marijuana and the State Attorney’s Office? His Facebook comments
advocating for body-cams? The amended complaint leaves the Court and Defendants
guessing. In his response to Defendants’ motion to dismiss, he argues that “he exercised
his right to free speech by speaking up against the illegal misconduct of Defendants, and
by refusing to participate in said misconduct, and using his time to complete other tasks
not related to ILP.” (Doc. 23 at 14.) The response further alleges that he “was directly
punished for his expressions of support for medical marijuana and body worn cameras on
his personal social media accounts.” (Id.) But Gibson does not actually describe any time
he spoke up against the purported misconduct of the Defendants—merely that he avoided
participating in the ILP program. Nor does he establish that he was speaking as a private
citizen on a matter of public concern instead of as a government employee or explain how
this unidentified speech was connected to Defendants’ allegedly retaliatory action. See
Lamar v. Clayton Cnty. Sch. Dist., 605 F. App’x 804, 806-07 (11th Cir. 2015). And,
importantly, a response in opposition to a motion to dismiss does not cure deficiencies in
the pleading itself. Gibson must make those allegations in the operative complaint.

As an overall fatal flaw, the amended complaint lacks any theory of municipal

liability. Gibson brings Count I against Defendants in their official capacities only. (See

27
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 28 of 29 PagelD 275

Doc. 15 at 74 43, 44, 46, 47.) “A suit against a municipal officer in his official capacity is
effectively a suit against the government entity that the officer represents.” Lopez v.
Gibson, 770 F. App’x 982, 991 (11th Cir. 2019). Thus, a suit against Defendant Nocco is
effectively an action against the governmental entity that Defendant Nocco represents—
here, Pasco County. Id.; Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cnty., Fla.,
402 F.3d 1092, 1115 (11th Cir. 2005). And municipal liability exists only when a “policy
or custom’ of the municipality inflicts the injury.” Cook ex rel. Estate of Tessier, 402 F.3d
at 1116; see Lopez, 770 F. App’x at 991. An official policy or custom can manifest in several
ways. For example, municipal liability may be premised on a single illegal act by a municipal
officer—but only “when the challenged act may fairly be said to represent official policy,
such as when that municipal officer possesses final policymaking authority over the relevant
subject matter.” Lopez, 770 F. App’x at 991 (quotation omitted).

Although Gibson argues that retaliating against employees for exercising their First
Amendment rights is “the policy and custom of the Sheriffs Office,” (Doc. 23 at 14),
Gibson does not demonstrate how retaliation represents official policy or identify a
municipal officer with final policymaking authority who implemented this policy against
him. And Gibson’s statement that the “policy and custom” of the Sheriffs Office was to
violate its employees’ First Amendment rights is a generalized conclusion that alone cannot

establish liability for the Sheriff's Office. Further, this argument is confined to Gibson’s

28
Case 8:20-cv-02992-KKM-SPF Document 26 Filed 09/03/21 Page 29 of 29 PagelD 276

response; the amended complaint is devoid of any such allegations. Accordingly, Gibson’s
constitutional claims fail.
IV. Conclusion
In total between the Squitieri litigation and here, Gibson has filed five complaints.
And after quintuple chances, his amended complaint remains deficient and warrants
dismissal as a shotgun pleading and for failure to state a claim upon which relief may be
granted. Gibson received more than fair notice of the defects in his complaint, yet rebuffed
all warnings to remedy them. Accordingly, the Court dismisses this case with prejudice.
See Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir. 2018); Jackson v. Bank
of Am., N.A., 898 F.3d 1348, 1358 (11th Cir. 2018); Cornelius v. Bank of Am., NA, 585
F. App’x 996, 1000 (11th Cir. 2014).
Accordingly, it is ORDERED:
(1) Defendants’ motion to dismiss Gibson’s amended complaint is GRANTED.
(Doc. 19).
(2) The Court DISMISSES WITH PREJUDICE Counts I and II of Gibson’s
amended complaint (Doc. 15) and DISMISSES THIS ACTION.
(3) The Clerk is directed to enter judgment in favor of Defendants, terminate any

pending motions and deadlines, and to close the case.

ORDERED in Tampa, Florida, on September 3, 2021.

Aetbrap Kamlall Miye LA

Kathryn“Kimball Mizelle
United States District Judge

 
